Thomas Turner, the ancestor of the plaintiff, having made a contract, in writing, with one Ward for the purchase of 100 acres of land, paid him the most of the purchase money for the same. Ward assigned the tract, out of which the 100 acres was to be taken, to one Daniel Freeman. Turner paid the remainder of the purchase money, and being anxious to purchase more of the said tract, he procured the defendant's ancestor, Solomon Eford, to act for him in the transaction. Accordingly, Turner bargained with Freeman for an additional quantity of the land, and got Eford to give his note for the whole, as well as that previously paid for, as the additional quantity agreed for, and Freeman made the title for the whole to Eford, amounting to 190 acres, Turner agreeing to make the payments as the same might fall due. Turner remained in possession of the land from the time of his contract with Ward. Solomon Eford died, and Freeman put the note in suit against his administrator and obtained judgment, which Turner paid off. Turner then demanded of the defendants, who are the heirs at law of Solomon Eford, that they should make title to him, which they refused, and having brought an action against the plaintiffs, who are the heirs *Page 96 
of Thomas Turner (he having in the meantime died), they obtained a judgment and took out a writ of possession, and were proceeding to have the same executed when this bill was filed to compel a conveyance of the legal estate, and for an injunction, and for general relief.
The defendants answered, setting up as a defense that the arrangement made by Thomas Turner with their ancestor, Solomon, was (107) done to hinder, delay and defraud the creditors of the said Thomas, and particularly one Edmund Smith, who had a judgment and execution against him and had actually levied on his interest in the said land. Replication and commissions.
There were proofs taken which, if believed, established the fraud alleged in the answer.
The plaintiffs have established the allegations of their bill by proving that their ancestor made a valid contract for the land in controversy, paid all the purchase money, and had the title made to the ancestor of the defendants, upon a parol trust, to hold it for him. So they have brought the case within the principle established by Cloninger v. Summit,55 N.C. 513, and Cousins v. Wall, 56 N.C. 43, and would be entitled to a decree but for the fact that it is proved fully that their ancestor procured the title to be made to the ancestor of the defendants with an intent to hinder, delay, and defraud creditors, among others, one Edmund Smith, who had an execution against their ancestor and actually had it levied on his interest in the land; and to evade it, he fraudulently had the title made to the ancestor of the defendants.
Upon this state of facts, it is a well-settled principle of this Court not to interfere so as to aid the party or those who claim under him to reap the fruits of his iniquitous dealing. "One must come into equity with clean hands."
This principle is fully recognized by Pinckston v. Brown, 56 N.C. 494; and that case is excepted out of its operation on the ground that an ignorant old woman, who was prevailed upon by her son (who had the management of her business and exercised great influence over her) to convey all her property to him, although she did so with an intent to defraud creditors, was not in pari delicto so as to have forfeited (108) the right to call upon the court for its aid. But special pains are taken to show the very peculiar grounds on which it was made an exception. No such grounds appear in this case. The bill must be dismissed, but without costs.
PER CURIAM.                                       Bill dismissed. *Page 97
Cited: Henderson v. McBee, 79 N.C. 221; Shields v. Whitaker, 82 N.C. 520;Shermer v. Spear, 92 N.C. 151; Pittman v. Pittman, 107 N.C. 162;Summers v. Moore, 113 N.C. 404; Jones v. Emory, 115 N.C. 165; Bank v.Adrian, 116 N.C. 539, 546; Taylor v. McMillan, 123 N.C. 393.
Dist.: Leggett v. Leggett, 88 N.C. 115.